DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seo et al. (US20060087585) (hereinafter Seo).
Regarding claim 1, Seo discloses a method for decoding an encoded video bit stream in a video decoder, the method comprising: 
determining a scan pattern type for a transform block [Figs. 8-16, 0151-0161; variety of scan patterns utilized in coding process].
decoding a column position and a row position of a last non-zero coefficient in the transform block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
[Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
selecting a row-column inverse transform order when the scan pattern type is a second type [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
generating an interim results block based on performing one dimensional (1D) inverse discrete cosine transformation (IDCT) computations on a subset of the transform block according to the selected transform order [Figs. 8-16, 0122-0131, 0149-0161; performing IDCT computations on certain determined values during the coding process.]. 
generating a residual block using the interim results block [TBSL. 4-6, Figs. 1-11, 0053, 0122-0131; generating block information based on a variety of parameters including scan type and quality].
Regarding claim 2, Seo discloses wherein the first type is a vertical scan pattern; wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of columns of the transform block, wherein a number of columns in the subset is derived from the column position; and wherein generating a residual block comprises performing 1D IDCT computations on all rows of the interim results block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 3, Seo discloses wherein the second type is a horizontal scan pattern; wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of rows of the transform block, wherein a number of rows in the subset is derived from the row position; and wherein generating a residual block comprises performing 1D IDCT computations on all columns of the interim results block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 4, Seo discloses wherein the first type is an up-right scan pattern; wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of columns of the transform block, wherein a number of columns in the subset is derived from the column position and the row position; and wherein generating a residual block comprises performing 1D IDCT computations on all rows of the interim results block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 5, Seo discloses wherein the second type is a down-left scan pattern; wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of rows of the transform block to generate an interim results block, wherein a [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 6, Seo discloses wherein the first type is a zigzag scan pattern; and wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of columns of the transform block to generate an interim results block, wherein a number of columns in the subset is derived from the column position and the row position; and wherein generating a residual block comprises performing 1D IDCT computations on all rows of the interim results block to generate the residual block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 7, Seo discloses wherein the second type is a zigzag scan pattern; and wherein generating an interim results block comprises performing 1D IDCT computations on only a subset of rows of the transform block to generate an interim results block, wherein a number of rows in the subset is derived from the row position and the column position; and wherein generating a residual block comprises performing 1D IDCT computations on all columns of the interim results block to generate the residual block [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].
Regarding claim 8, Seo discloses wherein selecting a column-row inverse transform order comprises selecting the column-row inverse transform order when the scan pattern type is a zigzag scan pattern and a scan direction of a diagonal of the transform block in which the last non-zero coefficient is located is up-right; and wherein selecting a row-column inverse transform order comprises selecting the row-column inverse transform order when the scan pattern type is a zigzag scan pattern and a scan direction of a diagonal of the transform block in which the last non-zero coefficient is located is down-left [Figs. 8-16, 0122-0131, 0149-0161; variety of scan types and data utilization according to dynamic selection of modes/schemes in transformation blocks].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483